DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 29 April 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/375,283 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 29 April 2022 is acknowledged and entered.  Following the amendment, claims 1, 2, 4, 9, 10, 14, 15 and 21 are amended.    
Note, again, the status identifier of claim 6 indicates “Withdrawn”, which is improper because claim 6 is under examination.  Appropriate correction is required.
Currently, claims 1-6, 8-15 and 18-21 are pending, and claims 1-6, 9-15 and 21 are under consideration. Claims 8 and 18-20 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Claims
Claims 14 and 15 remain objected to for the following informalities, appropriate correction is required for each item:
Claim 14 recites “two or more targeted serum analytes” in lines 3-4 and 6, respectively, of the last paragraph; the following is suggested: “two or more biomarkers in the serum”.
Claim 15 is objected to for the recitation “obtaining or having obtained a serum sample” in line 3; deletion of “or having obtained” is suggested unless different meaning is intended. 

Rejection under 35 U.S.C. §101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon (including a product of nature), or an abstract idea), without significantly more, for the reasons of record set forth in the previous Office Action mailed on 3/18/2021, at page 3.  
The rejection is reiterated herein:
The independent claim 1 recites “[A] method for treating a patient suspected of having KLS or KD, comprising … quantifying an amount of sTNFRII present within the serum sample; if the amount of sTNFRII within the serum sample is 2 or greater standard deviations higher than a sTNFRII serum level in a control sample, determining … levels of two or more targeted serum analytes … comprise CCL1 and CxCL11; and if the patient expresses elevated levels of the two or more targeted serum analytes, administering to the patient a therapeutically effective treatment for KLS or KD”; and the independent claim 15 recites similar limitations.  Thus, the claims are directed to a law of nature or a naturally occurring correlation since the claimed method of treatment is based on the correlation between the level of recited biomarkers of sTNFRII, CCL1 and CxCL11 (and CCL2) in a biological sample and KLS or KD, and such a correlations exist in principle apart from any human action.  Additionally, this judicial exception is not integrated into a practical application (guiding a particular therapeutic regimen, for example).  Although claims 1 and 15 recite “administering … a therapeutically effective treatment for KLS or KD”, such is generic and merely suggest “apply it”, and it is unrelated to the judicial exception, i.e., the judicial exception is not used to guide a treatment in any way (for example), and a KLS or KD patient would be treated anyway regardless of the correlation. Therefore, claims 1-5 and 9-17 are patent ineligible.
This rejection was made in the previous Office Action mailed on 3/18/2021; and was withdrawn in the last Office Action mailed on 12/29/2021, citing “in view of applicants amendment”, which was an inadvertent error since there was no amendment made with this regard for claim 15 (as that made for claim 1); and rejection should have been maintained.    

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-15 and 21 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 remains indefinite for the recitation “A method for treating a patient, comprising the steps of: obtaining a serum sample from a patient” because it is unclear who “a patient” is or how to select a patient for a serum sample in the first place.  The metes and bounds of the claim, therefore, cannot be determined.  The following is suggested: “A method for treating acute Kawasaki like Syndrome (KLS) or Kawasaki Disease (KD), …”; and place the last paragraph (“wherein the patient expressing …”) after “CXCL11” in line 9; and delete “if the patient expresses elevated levels of the two or more targeted biomarkers in the serum” in the following paragraph.  The claim is further indefinite for the recitation “(c) at least one compound that interferes with the interaction of at least one receptor ligand pair and an associated protein” in lines 14-15 because it is unclear what it is meant; for example, does it mean the interaction of a receptor and its ligand, or the interaction of a receptor-ligand pair and “an associated protein”; and what is “an associated protein” (associated with what)?  The metes and bounds of the claim, therefore, cannot be determined.  Claim 15 is similarly indefinite for the recitation “A method for treating a patient, comprising …”.  
	Claim 14 remains indefinite and confusing for the recitation “a first set of one or more antibodies, each antibody of the first set for selectively binding at least sTNFRII, a second set of two or more antibodies, each antibody of the second set for selectively binding at least one protein selected from a second group of CCL1, CCL2, and CxCL11, wherein at least a second antibody of theCommissioner for Patents Application No.: 16/375,283second set selectively binds CCL1 and at least a third antibody of the second set selectively binds CxCL11” because it is unclear what “each antibody of the first set for selectively binding at least sTNFRII” is meant; for example, does it meant that the antibodies of the first set are polyclonal antibodies that bind to sTNFRII; or are antibodies to different antigens?  If latter is meant, why so since claim 1, from which claim 14 is dependent, recites “quantifying an amount of sTNFRII …”?  Further, it is confusing by “at least one protein selected from a second group” and “at least a second antibody … and at least a third antibody” because it is unclear why “second group”, where is the “first group”, and “a first antibody”?  Also, is “at least one protein selected from a second group of CCL1, CCL2, and CxCL11” same as “the two or more targeted biomarkers in the serum at least comprise CCL1, CCL2, and CxCL11” in claim 1, or it is another set of proteins?
Claim 15 remains indefinite for the recitation “about 2,000 pg/ml or greater” because it is unclear what the range or cut off is, for example, whether 1700, 1800, or 1900 pg/ml is considered “about 2,000 pg/ml or greater”?  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite and confusing for the recitation “targeted biomarkers of a panel of biomarkers” and “wherein the panel of biomarkers at least comprises CCL1, CCL2, and CxCL11 and the targeted biomarkers are at least CCL1 and CxCL11” because it is unclear what the difference is between “targeted biomarkers” and “biomarkers”, and what “targeted” is meant here; for example, can CCL2 be a targeted biomarker?  Delete “targeted” is suggested.
Claim 21 remains indefinite for the recitation “wherein each of the first set of antibodies and the second set of antibodies are part of a Multiplex ELISA assay” because antibodies are not part of an assay, they are used in an assay.  The following is suggested: “wherein the antibodies are used in a Multiplex ELISA assay”.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter  
Claims 9 and 15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Actions mailed on 12/29/2021, at pages 6-7.   
Applicants argument filed on 29 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 13-14 of the response, the applicant argues that when Figure 4B is taken in conjunction with the data in Table 4, it becomes clear how 2,000 pg/ml is calculated as the "cut-off' level with respect to sTNFRII: Table 4 identifies various values for different analytes measured in 9 samples of human serum (including TNFRII), the most relevant of which for this discussion being Test 1D 1 (KLS #1, acute), Test ID 3 (KLS #2, acute), Test ID 5 (HIV asymptomatic #1); Test ID 6 (HIV asymptomatic #2); Test ID 7 (HIV asymptomatic #3); Test ID 8 (Healthy Con). The mean of the asymptomatic groups (Test IDs 5-8) can then be taken to calculate the standard deviation of the set (Application, paragraph [0047]).  With respect to TNFRII in particular, "2 or greater standard deviations" is about 1,000 (1095 pg/ml). Accordingly, "2 or greater standard deviations higher" than a related serum level in the control dataset is, in fact, about 2,000 pg/ml. Broken down in the context of the TNFRII data, the standard deviation of the TNFRII control data set is 103.3 and the mean is 888.5 pg/ml; accordingly, 2 or greater standard deviations greater than the control requires equates with an increase of about 1095 pg/ml over the control value. The mean of the control measures 888.5 pg/ml and an increase of about 1095 pg/ml thereover is 1,983.5 pg/ml (rounded to 2,000 pg/ml as claimed with respect to TNFRII). 
This argument is not persuasive for the following reasons: first, the calculations are not disclosed in the specification, such as the SD; and it is unclear how accurate the calculations are, for example, why about 1095 pg/ml is about 1,000?  Additionally, as the mean for control is 888.5 pg/ml and SD is 103.3, it is unclear as to how “2 or greater SD greater than the control” would be 1,983.5 pg/ml (which is further rounded to 2,000 pg/ml)?  as shown in the table on page 14 of the response, “Mean + 2 SD” is 1095 for sTNFR2.  Clearly, there is artificial modification of the cut-off, which was 1,900 pg/ml previously; and there is no support in the specification for such calculated numbers.  Applicants cannot just casually create a number as desired.
This is a new matter rejection.  
 
New ground of rejection - written description 
Claims 1-6, 9-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended independent claim 1 recites “(c) at least one compound that interferes with the interaction of at least one receptor ligand pair and an associated protein in the patient”, which reads on any or all functional equivalents that interferes with the interaction of a receptor ligand pair and an associated protein (whatever it is) because there is no structural limitation for the claimed compound.  Thus, the claims encompass a genus of compounds with unlimited number of species that have extreme structural dissimilarity, as the compound is defined only by a functional limitation.  However, no compound meeting the limitations of the claim is ever identified or particularly described in the specification.  
The first paragraph of 35 U.S.C. §112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, 0 species meeting the limitations of the claim is disclosed; and there is no structural limitation associated with the claimed compound, let alone, structural features common to the members of the genus.  Further, the structural features of the claimed “compound” are completely unpredictable.  Thus, one of skill in the art cannot "visualize or recognize" the members of the claimed genus.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Accordingly, the specification does not provide adequate written description of the claimed genus.  Due to 0 species disclosed, which meets the limitations of the claims; the breadth of the claimed broad genus, and the lack of structural limitation and predictability for the encompassed compound, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of said compound.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
As such, the encompassed “compound that interferes with the interaction of at least one receptor ligand pair and an associated protein in the patient” does not meet the written description provision of 35 U.S.C. 112(a), as no construct meeting the limitations of the claims is ever disclosed or particularly described in the specification. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112(a) is severable from its enablement provision (see page 1115).
 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-15 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchard et al.  (Clin Infect Dis. 2003 Jan 1; 36(1):105-11); and in view of Pham et al. (Blood. 2009 Dec 10;114(25):5225-35); Cimaz et al. (17th Pediatric Rheumatology European Society Congress, September 9-12, 2010, meeting abstract P 096); and Takahashi et al. (Pediatr Rheumatol Online J. 2011 Sep 29;9(1):30), for the reasons of record set forth in the previous Office Actions mailed on 3/18/2021 (pages 8-10), and 12/29/2021.   
Applicants argument filed on 29 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 16-17 of the response, the applicant argues that none of the cited references even allude to the unique combination of biomarkers, nor the conditional steps and cut-off as claimed, to arrive at a definitive diagnosis of KLS or KD such that therapy can be provided; or disclose or suggest "if the amount of sTNFRII . . . is 2 or greater standard deviations higher than a sTNFRII serum level in a control sample, determining if the patient expresses elevated levels of two or more targeted biomarkers in the serum", including CCL1, CCL2 and CxCL11, and if the patient does express elevated levels, it being "indicative of the patient experiencing acute KLS or KD" as in claim 1; that while Blanchard discloses extremely high levels of soluble TNF-a receptor-II associated with "immune activation" and generally discusses it as a "proinflammatory cytokine", Blanchard in no way discloses how to utilize a sTNFRII serum measurement to definitively diagnose SK or KLS, and does not provide any disclosure with respect to how a sTNFRII serum measurement could be used to definitely diagnose KD or KLS in a patient and/or distinguish the patient experiencing that condition versus any other systemic vasculitis or other inflammatory condition; and that the examiner notes that "Blanchard discloses the demonstration of immune activation with extremely high levels of soluble TNF-a receptor (sTNFaR)-II in patients with AIDS and Kawasaki disease (KD)-like syndromes", further supporting that the mere identification of a high level of sTNFaR-II only indicates immune response and is not necessarily indicative of a KD or KLS diagnosis. 
This argument is not persuasive for the following reasons: first, if any of the cited references allude to the unique combination of biomarkers, and the conditional steps and cut-off as claimed, the claims would have been rejected under 35 U.S.C. 102 (anticipation); and the instant rejection is the obviousness type of rejection.  Additionally, while none of the cited references teaches the all biomarkers being tested as claimed, the cited references teach all biomarkers recited in the claims, which are elevated in KD or KLS.  As such, merely gathering the information known in the art and combining these biomarkers in the present claims does not constitute a novel inventive concept.  Further, with respect to the argument that Blanchard in no way discloses how to utilize a sTNFRII serum measurement to definitively diagnose SK or KLS; whereas the present claim 1 recites "if the amount of. . . is 2 or greater standard deviations higher than a sTNFRII serum level in a control sample, …”, it being "indicative of the patient experiencing acute KLS or KD", there is nothing special about “2 or greater SD higher than … a control sample” because it merely means a minimum level that could be considered a “real” increased level than normal or control level with statistical significance, which is well-known in the art.  As such, the specification teaches no more than Blanchard with this regard, i.e., both teach the elevated level of sTNFRII in KLS; in fact, Blanchard teaches more: the demonstration of immune activation with extremely high levels of soluble TNF-a receptor (STNFaR)-II in KDLS in patients with HIV; and a conjunctival biopsy of the patient demonstrated pathologic changes similar to those associated with acute KD in children.  Furthermore, it is unclear as to how such teachings by Blanchard would support that the mere identification of a high level of sTNFaR-II only indicates immune response and is not necessarily indicative of a KD or KLS diagnosis as argued by applicant, since Blanchard expressly teaches that high levels of STNFaR-II is a characteristic in these patients with KDLS.
At pages 17-18 of the response, the applicant made similar argument as previously: Pham focused on identifying vasculitis generally; while vasculitis may occur in certain patients experiencing KD, there is not a causal relationship between the two conditions and vasculitis can indeed exist in the absence of KD or KLS; and nothing in Pham discloses or even suggests that upregulated sTNFRII within the serum at a level of "2 or greater standard deviations higher than" control levels and upregulated expression of two or more of CCL1, CCL2, and CxCL11" and if the patient does express elevated levels, it being "indicative of the patient experiencing acute KD or KLS" as claimed; Cimaz tested a Streptococcus antigen, not KD or KLS itself, further supporting that it in no way discloses the upregulation of the chemokines disclosed therein are specific to KD or KLS and thus could be used alone to definitely diagnose an acute case of the same; and Takahashi discloses a mouse model, only discusses upregulation of proinflammatory cytokines and chemokines generally, again, this in no way provides or suggests how to obtain a definitive diagnosis of KD or KLS from a serum sample; these cytokines can be upregulated in a variety of inflammatory disease states. 
This argument is not persuasive for the reasons of record and above.  Additionally, contrary to applicants argument that while vasculitis may occur in certain patients experiencing KD, there is not a causal relationship between the two conditions and vasculitis can indeed exist in the absence of KD or KLS, Kawasaki Disease is characterized by inflammation of the blood vessels, i.e., vasculitis, which is also demonstrated by Blanchard in KLS.  Further, as discussed previously, contrary to applicants argument that Cimaz was based on mouse data, Cimaz specifically teaches that acute-phase sera from individual KD Italian patients were used in the study, and does not even mention mouse.  Furthermore, again, applicants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of the four references cited, which render the claimed method obvious (for the reasons of record).

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/12/22